FILED
                             NOT FOR PUBLICATION                              MAR 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR URIBE,                                      No. 10-17845

               Plaintiff - Appellant,             D.C. No. 1:07-cv-01064-GMS

  v.
                                                  MEMORANDUM *
BHATT, Physician,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     G. Murray Snow, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Cesar Uribe, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Uribe did not

raise a genuine dispute of material fact as to whether defendant was deliberately

indifferent to his serious medical needs in treating his nausea. See Toguchi, 391

F.3d at 1057-58 (prison officials act with deliberate indifference only if they know

of and disregard an excessive risk to a prisoner’s health; a difference of opinion

about the best course of medical treatment does not amount to deliberate

indifference absent a showing that the course of treatment prescribed was

medically unacceptable).

      The district court did not abuse its discretion in denying Uribe’s requests for

non-party depositions where the requests were untimely, and there was no showing

that the denial of the discovery requests resulted in actual and substantial prejudice.

See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (district court’s “broad

discretion . . . to permit or deny discovery . . .will not be disturbed except upon the

clearest showing that denial of discovery results in actual and substantial

prejudice”) (citation and internal quotation marks omitted)).

      Uribe’s pending motion for leave of court to withhold his identity from

public disclosure is denied. However, in response to his motion, the Clerk is


                                           2                                     10-17845
ordered to seal all records in this case.

      AFFIRMED.




                                            3   10-17845